DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen (CN 206284394).
With respect to Claim 1: 
Chen discloses a battery assembly (FIG. 1, 40) comprising 
a main body (FIG. 1; 41, 42, 45), 

wherein the main body (FIG. 1; 41, 42, 45) is provided with an avoidance hole (FIG. 1, 410) and at least one stopper (FIG. 1, 422), the button assembly (FIG. 1, 42) comprises a button cap (FIG. 1, 420) and a button contact (FIG. 1, 430), the button contact (FIG. 1, 430) is fixedly mounted in the main body (FIG. 1; 41, 42, 45) and is electrically connected with the circuit board (FIG. 1, 43), and the button cap (FIG. 1, 420) is slidably mounted (421, 4221) in the avoidance hole (410), when the button cap (420) slides (421, 4221) to squeeze the button contact (430), the button cap (420) abuts (via groove 4221) against the stopper (FIG. 1, 422) to form a trigger position where the button cap (420) triggers the button contact (430) to transmit a control signal to the circuit board (43) (Reference sheet 5 of 11, lines 23-52).
With respect to Claim 2: 
Chen discloses the battery assembly, wherein an elastic member (FIG. 3, 44) is further provided between the button cap (FIG. 3, 410) and the button contact (FIG. 3, 430), one of the button cap (FIG. 3, 420) and the button contact (FIG. 3, 430) is fixedly connected with the elastic member (FIG. 3, 44), and the other elastically abuts against the elastic member (44).
With respect to Claim 3: 
Chen discloses the battery assembly, wherein one of the button cap (FIG. 3, 420) and the elastic (FIG. 3, 44) member is convexly provided with a fixed column (FIG. 3, see notation), and the other is provided with a groove FIG. 3, see notation), the fixed 
[AltContent: textbox (Battery chamber)][AltContent: connector][AltContent: connector][AltContent: textbox (avoidance hole - 410)][AltContent: textbox (limiting member)][AltContent: connector][AltContent: connector][AltContent: textbox (flange)][AltContent: connector][AltContent: textbox (End of button cap)][AltContent: textbox (grooves)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Fixed columns)]
    PNG
    media_image1.png
    634
    866
    media_image1.png
    Greyscale

With respect to Claim 4: 
Chen discloses the battery assembly, wherein the button cap (FIG. 3, 410) is further convexly provided with at least one limiting member (FIG. 3, see notation), when the elastic member (FIG. 3, 44) is fixedly mounted to the button cap (FIG. 3, 420), each of the limiting members (FIG. 3, see notation) abuts against a portion of an outer periphery of the elastic member (FIG. 3, 44).
With respect to Claim 7: 

With respect to Claim 10: 
Chen discloses an electronic cigarette (FIG. 1, 100) comprising an atomizer (FIG. 1, 20), wherein the electronic cigarette (100) further comprises the battery assembly (FIG. 1, 40), and one end (FIG. 1, see notation) of the atomizer (20) is fixedly mounted (external screw) (FIG. 1, 201) to the battery assembly (internal screw) (FIG. 1, 450), and is electrically connected with a circuit board (FIG. 1, 43) provided inside the battery assembly (FIG. 1, 40).
[AltContent: textbox (one end)][AltContent: connector]
    PNG
    media_image2.png
    1085
    644
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206284394) in view of Jin (KR-101772344).
With respect to Claim 8: 
Chen discloses the battery assembly, wherein the main body comprises a sleeve (FIG. 1, 41), a connecting assembly (FIG. 1, 45), the sleeve (FIG. 3, 41) is provided with a battery chamber (FIG. 3, notation) for receiving the battery (FIG. 3, 46), the connecting assembly (45) is fixedly mounted on ends of the sleeve (41), and block the battery chamber (FIG. 3, notation), the connecting assembly (45) is fixedly connected with the circuit board ((FIG. 1, 43) and is used to connect an external load (FIG. 3, see notation) and conduct the external load and the circuit board (FIG. 3, 43), and the avoidance hole (FIG. 1, 410) is provided on the outer periphery of the sleeve (FIG. 1, 41).

However, Jin teaches an end cover (FIG. 5, 102) wherein the end cover (102) and the connecting assembly (FIG. 5, 110) are fixedly mounted on both ends of the sleeve (FIG. 5, 101), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Jin and provide an end cover wherein the end cover and the connecting assembly are fixedly mounted on both ends of the sleeve, respectively so as to provide effective sealing case for the battery container thereby protecting the battery cell from external damages and limiting the battery lifespan.

Allowable Subject Matter
Claims 5, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the elastic member is further provided with an extending part, when the button cap slides to the trigger position, the extending part elastically abuts against aside structure of the circuit board, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the sleeve is further provided with at least one light-transmitting decorative member around the avoidance hole, the main body is further provided with at least one light source electrically connected with the circuit board; and/or the connecting assembly comprises a negative electrode connector, an insulating member and a positive electrode conductive column, the negative electrode connector is provided with a through hole in which an external load is mounted and an avoidance groove in which the button cap reciprocates, the avoidance groove is convexly provided with at least one stopper, the insulating member is sleeved on the outer periphery of the positive electrode conductive column and abuts against the inner wall of the through hole, the positive electrode conductive column is fixed in the through hole, and the circuit board is electrically connected with the positive electrode conductive column and the negative electrode connector, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831